Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed on 11/05/2020 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7-15, and 20 are objected to because of the following informalities:  
Regarding claim 7, the phrase, “first end” and “second end” must be preceded by an article.
Regarding claim 11, the phrase, “wherein a portion of the plurality of device vias comprise” does not agree as to number.
Regarding claim 20, the phrase, “relative the solder bumps” requires a preposition.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-6, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation, “by maintaining a physical proximity of the one or more pads relative to the one or more board pads” is unclear with regard to how the limitation further limits the remainder claim. In particular, what is the degree or magnitude of physical proximity required? The examiner notes that this is further complicated in the optional case where a plurality of pads and a plurality of board pads may be involved.
Regarding claim 3, the limitation, “is positioned relative to a single opening of the one or more openings” is unclear  with regard to precisely how this limitation  further limits the remainder of the claim. In particular, since this is a device claim, where would one find evidence of this positioning in the final product? Why would the positioning not be relative to some other opening?
Regarding claim 4, the limitation, “is positioned relative to different openings of the plurality of openings to shield each pad of the one or more pads that is electrically coupled to the one or more signal pins from each other by the board ground layer” is unclear with regard to what characteristics of the placement of each pad of the one or more pads perform the function outlined in the limitation.
Regarding claim 5, the limitation, “is positioned relative to a single opening of the plurality of openings” is unclear with regard to precisely how this limitation further limits the  
remainder of the claim. In particular, since, this is a device claim, where would one find evidence of this positioning in the final product?
	 Regarding claims 5 and 13, the limitation, “at least another portion” is unclear with regard to the intended meaning therein of the phrase “at least”.  Why is the definition of the “another portion” being made less precise?
Regarding claims 5, 6 and 12-14, the limitation, “by the board ground layer” is unclear with regard to the intended function of the board ground layer. Does the layer couple, or does the layer shield?
[AltContent: rect]Regarding claim 6, the limitations, 
(i) “is positioned relative to a first opening of the plurality of openings” is unclear with regard to precisely how this limitation further limits the remainder of the claim. In particular, since this is a device claim, where would one find evidence of this positioning in the final product? Why would the positioning not be relative to some other opening?
(ii) “is positioned relative to a second opening of the plurality of openings” is unclear with regard to precisely how this limitation further limits the remainder of the claim. In particular, since this is a device claim, where would one find evidence of this positioning in the final product? Why would the positioning not be relative to some other opening?
Regarding claim 9, the limitation, “by maintaining a physical proximity of the first plurality of pads relative to the second plurality of pads” is unclear with regard to how the limitation further limits the remainder of the claim. In particular, what is the degree or magnitude of physical proximity required?
Regarding claim 10, the limitation, “by maintaining a physical proximity of the third plurality of pads relative to the plurality of board pads” is unclear with regard to how the limitation further limits the remainder of the claim. In particular, what is the degree or magnitude of physical proximity required?
Regarding claim 11, the limitation, “is positioned relative to a single opening of the plurality of openings” is unclear with regard to how it further limits the remainder claim.
Regarding claim 12, the limitation, “is positioned relative to different openings of the plurality of openings to shield each pad of the third plurality of pads that is electrically coupled to the one or more signal vias from each other by the board ground layer” is unclear with regard to how the positioning carries out the function recited.

                                                    References Cited
The reference of interest is cited.

    PNG
    media_image1.png
    411
    854
    media_image1.png
    Greyscale


Hu et al. (US 20140167217 A1) teaches relating to a chip assembly, comprising a package substrate  (122) comprising one or more pads (118) electrically coupled to one or more solder balls (124);
a board (130) comprising one or more board pads (132); and 
an anisotropic layer (112) positioned between the one or more pads (118) and a chip (102). Hu et al. fails to further teach and/or suggest, for example, having the anisotropic layer  between the board and a portion of the package substrate (122) as claimed in the claimed invention.

Claims 1, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0007, as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

This Application was also searched, in https://iq.ip.com/discover, in view of the limitations of the claimed invention. 

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816